DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (CN 111398364 A, hereafter Sun ‘364, with machine translation).
	Note: citations to Sun ‘364 refer to the location in the machine translation.
	Claim 1: Sun ‘364 teaches a method of making an electronic component (abstract) comprising:
	providing a substrate (4) and a functional layer (1, 2, 3) supported by the substrate (Fig. 3, [0016]-[0018]);
	forming a structured protection layer (5) on a side of the substrate which the functional layer is attached to (Fig. 4, [0019]), wherein the structured protection layer has at least one recess which exposes a portion of the functional layer (Fig. 4, [0019], [0067], [0068]);
	applying a dispersion to the exposed portion of the functional layer (Fig. 4, [0020]), where the dispersion can comprise a solution containing a transition metal, which is an electrically conductive component ([0020], [0027], [0069], [0071]);
	drying the dispersion to form a sensing layer comprising the transition metal, which corresponds to the claimed conductive layer ([0073]-[0075]); and
	removing the structured protection layer ([0021], [0072]).

	Claim 3: Sun ‘364 teaches that the functional layer can be over a cavity in the substrate (Figs. 3-4, [0076]), wherein the structured protection layer is applied to a side of the functional layer which is facing away from the substrate (Fig. 4).
	Claim 6: Sun ‘364 teaches that the structured protection layer can be formed by photolithography ([0067], [0068]) where the structured protection layer comprises a photoresist ([0067], [0068]).
	Claim 9: Sun ‘364 teaches that the dispersion can be applied by spray coating ([0068], [0069]).
	Claim 10: Sun ‘364 teaches that the functional layer comprises a contact arrangement ([0014]) such that the resistance of the sensing layer can be sensed using the contact arrangement ([0042]).
	Claim 11: Sun ‘364 teaches that the electronic component is a gas sensor which senses a gas by detecting changes in the resistance of the sensing layer ([0042]).
	Claim 12: Sun ‘364 teaches that the functional layer comprises a heating element ([0014]) which heats the sensing layer ([0026]).
	Claim 13: Sun ‘364 teaches that applying the dispersion comprises applying the dispersion such that it reaches an outer edge of the at least one recess (Fig. 4, [0078]).
	Claim 14: Sun ‘364 teaches that applying the dispersion can comprise applying the dispersion such that it extends over the outer edge of the recess (Fig. 4, [0078]).
	Claim 15: Sun ‘364 teaches that the structured protection layer can be removed by etching ([0072]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. ‘364 as applied to claim 1 above, and further in view of Liao et al. (U.S. Patent 9,391,107, hereafter Liao ‘107).
Claims 2 and 7: Sun ‘364 teaches the limitations of claim 1, as discussed above. Sun ‘364 further teaches that the electronic component can be a sensor ([0042]) and that the structured protection layer can be formed by photolithography ([0067], [0068]) where the structured protection layer comprises a photoresist ([0067], [0068]).

With respect to claim 2, Sun ‘364 does not explicitly teach that the method further comprises applying a sacrificial layer to the functional layer before forming the structured protection layer, wherein the step of forming the structured protection layer comprises the steps of forming the structured protection layer on the sacrificial layer, wherein in each of the recesses of the structured protection layer a portion of the sacrificial layer is exposed, and removing the exposed portions of the sacrificial layer. With respect to claim 7, Sun ‘364 does not explicitly teach that the portions of the sacrificial layer which are exposed are removed by a first etching process.
Liao ‘107 teaches a method of making a sensor (abstract) comprising providing a substrate (10) with a functional layer (14) on the substrate (Fig. 2, col 3 ln 5-26), forming a structured photoresist protection layer (48) on the functional layer which exposes portions of the functional layer (Fig. 3, col 3 ln 33-42), and depositing a layer (56) on the exposed portions of the functional layer (Fig. 4, col 3 ln 49-58). Liao ‘107 teaches that the method can further comprise applying a sacrificial layer (30) to the functional layer before forming the photoresist layer (Fig. 2, col 3 ln 27-32), where the openings in the structured photoresist layer expose portions of the sacrificial layer (col 3 ln 33-42) and the exposed portions of the sacrificial layer are removed by etching (col 3 ln 33-42). Liao ‘107 teaches that this allows control of the sidewall angle of the deposited layer (Figs. 3-4, col 3 ln 43-67). Both Liao ‘107 and Sun ‘364 teach methods of making a sensor (‘364, [0042]; ‘107, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the step of applying a sacrificial layer to the functional layer before forming the photoresist layer, where the openings in the structured photoresist layer expose portions of the sacrificial layer and the exposed portions of the sacrificial layer are removed by etching taught by Liao ‘107 to the method taught by Sun ‘364 because this allows control of the sidewall angle of the deposited layer, as taught by Liao ‘107.

Claim 5: With respect to claim 5, the modified teachings of Sun ‘364 do not explicitly teach that the sacrificial layer comprises carbon.
Liao ‘107 teaches a method of making a sensor (abstract) comprising providing a substrate (10) with a functional layer (14) on the substrate (Fig. 2, col 3 ln 5-26), forming a structured photoresist protection layer (48) on the functional layer which exposes portions of the functional layer (Fig. 3, col 3 ln 33-42), and depositing a layer (56) on the exposed portions of the functional layer (Fig. 4, col 3 ln 49-58). Liao ‘107 teaches that a sacrificial layer can comprise amorphous carbon (col 3 ln 27-32). Both Liao ‘107 and Sun ‘364 teach methods of making a sensor (‘364, [0042]; ‘107, abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the amorphous carbon taught by Liao ‘107 as the material of the sacrificial layer used in the method taught by the modified teachings of Sun ‘364 because it is a suitable material for the sacrificial layer, as taught by Liao ‘107. See MPEP 2144.07.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. ‘364 in view of Liao et al. ‘107 as applied to claim 2 above, and further in view of Hong (U.S. Patent Application Publication 2015/0008541, hereafter Hong ‘541).
The modified teachings of Sun ‘364 teach the limitations of claim 2, as discussed above. With respect to claim 4, they do not explicitly teach that the sacrificial layer is applied by a chemical vapor deposition process.
Hong ‘541 teaches a method of making a sensor (abstract) comprising forming a sacrificial layer ([0061]), forming a structured photoresist layer on the sacrificial layer ([0061]), and removing exposed portions of the sacrificial layer by etching ([0061]). Hong ‘541 teaches that the sacrificial layer can be deposited by a chemical vapor deposition process ([0057]). Both Sun ‘364 and Hong ‘541 teach methods of making a sensor (‘364, [0042]; ‘541, abstract).
The modified teachings of Sun ‘364 are silent with respect to the method of depositing the sacrificial layer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deposit the sacrificial layer by a chemical vapor deposition process as taught by Hong ‘541 in the method taught by the modified teachings of Sun ‘364 because it is a suitable method of depositing a sacrificial layer, as taught by Hong ‘541.
Further, it would have been a simple substitution that would have yielded predictable results.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. ‘364 as applied to claim 1 above, and further in view of Kuroki et al. (JP 2019049427, hereafter Kuroki ‘427, with machine translation).
	Note: citations to Kuroki ‘427 refer to the location in the machine translation.
	Sun ‘364 teaches the limitations of claim 8, as discussed above. Sun ‘364 further teaches that the electronic component can be a sensor ([0042]) and the dispersion can be applied by spraying ([0068], [0069]).
	
	With respect to claim 8, Sun ‘364 does not explicitly teach that the dispersion is applied by an inkjet printing process.
	Kuroki ‘427 teaches a method of making a sensor ([0001]) comprising spraying a dispersion ([0006], [0022]). Kuroki ;427 teaches that the spraying can comprise inkjet printing ([0027]). Both Sun ‘364 and Kuroki ‘427 teach methods of making a sensor (‘364, [0042]; ‘427, [0001]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the inkjet printing taught by Kuroki ‘427 as the type of spraying used in the method taught by Sun ‘364 because it would have been a simple substitution that would have yielded predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713